Name: 87/117/EEC: Commission Decision of 29 December 1986 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  plant product;  competition
 Date Published: 1987-02-18

 Avis juridique important|31987D011787/117/EEC: Commission Decision of 29 December 1986 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 049 , 18/02/1987 P. 0034 - 0034*****COMMISSION DECISION of 29 December 1986 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (87/117/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 86/155/EEC (2), and in particular Article 15 (2) thereof, Having regard to the application lodged by the French Republic, Whereas, pursuant to the first sentence of Article 15 (1) of the said Directive and without prejudice to the second sentence of Article 15 (1) concerning the varieties officially accepted in Spain, seed or propagating material of varieties of agricultural plant species which have been accepted during 1984 in at least one of the Member States and which also meet the conditions laid down in the said Directive is, with effect from 31 December 1986, no longer subject to any marketing restrictions relating to variety in the Community; whereas, in accordance with the provisions of Article 15 (5), this rule also applies to seed and propagating material of varieties which have been the subject of notifications or declarations referred to in the said provisions; whereas certain varieties of lucerne and maize officially accepted in Spain have been the subject of such declarations within the Standing Committee on Seed and Propagating Material; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of lucerne and maize; Whereas the varieties of lucerne concerned are local varieties originating in another Member State; whereas the varieties of maize concerned have an FAO maturity class index of over 800; whereas it is well known that the local varieties of lucerne originating in another Member State and the varieties of maize with an FAO maturity class index of over 800 are not yet suitable for cultivation for all kinds of utilization in the French Republic (second subparagraph of Article 15 (3) (c) of the said Directive); Whereas, therefore, the application of the French Republic in respect of these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1987 common catalogue of varieties of agricultural plant species: I. Fodder plants Medicago sativa L. African Alcoroches Ampurdan Aragon Mediterranea Tierra de campos II. Cereals Zea mays L. S 338 X 300 Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States accordingly. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 29 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 118, 7. 5. 1986, p. 23.